Citation Nr: 9904185	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-13 358 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral leg and right hip disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1953 to March 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board or BVA) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) which denied the claims listed on the title page of this 
decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  No competent evidence has been submitted linking the 
post-service findings of a back disorder to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant contends that service connection 
should be established for residuals of a back injury he 
claims he sustained in service.  The threshold issue in 
claims of service connection is whether the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Only after he has submitted evidence of a well-
grounded claim does VA have a statutory obligation to assist 
him in the development of facts pertinent to that claim.  
However, VA must exercise a heightened duty to assist where 
the record shows that the service medical records are lost or 
destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
(duty to assist is heightened where missing service medical 
records were once in control of government); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1991) (duty to assist includes 
obtaining outstanding medical records).

Therefore, the Board must first address whether VA has 
satisfactorily completed its duty to assist the appellant in 
the development of pertinent facts.  It will then trace the 
facts relevant to the appeal, review the pertinent law and 
regulations, and then analyze the claim and render a 
decision.  

The Duty to Assist

The bulk of the appellant's service medical records are 
unavailable, having been destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The single exception is a copy of the service 
separation medical examination, which was received into the 
record soon after separation.  VA must place an increased 
emphasis on the duty to assist in cases where service medical 
records are not available.  O'Hare, 1 Vet. App. at 367.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (where denial of a 
claim rests, in part, on government's inability to produce 
records once in its custody, an explanation is required of 
the reasonableness of any search conducted and why further 
efforts are not justified); Moore v. Derwinski, 1 Vet. App. 
401 (1991) (duty to assist is particularly great in light of 
the unavailability of service medical records).  

In his initial application for VA benefits in September 1993, 
the appellant claimed to have injured both legs and his right 
hip in service in September 1953.  He asserted treatment 
during service at medical facilities associated with Camp 
Pickett, Virginia, and subsequent to separation from service 
at a private medical facility in 1969 and another private 
medical facility from 1987.  NPRC informed VA in December 
1993 that the service medical records were destroyed in the 
1973 fire.  After the appellant completed release 
authorizations, the RO sent the letters to the two private 
medical facilities seeking copies of any relevant treatment 
records.  The appellant completed a form for submission to 
the NPRC, in which he said he was injured at "boot camp" 
and in "med[ical] training."  NPRC responded in April 1994, 
stating that "before we can search alternate sources for 
medical data, we need to know [the appellant's] complete 
organ[ization] he was assigned to at the times of treatment 
(companies, battalions, regiments)."  The RO then requested 
clarification from the appellant, and in a May 1994 report of 
contact noted that he could not remember the units to which 
he was assigned, but remembered he reported for one day of 
sick call at Camp Pickett in the summer of 1953, but he was 
not hospitalized.  It was noted that he said he would try to 
find out his unit information.  The RO followed up with a May 
1994 letter, asking the appellant to provide any information 
on his units.  In May 1994, he filed a statement indicating 
only that from March to September 1953 he was in basic 
training at Ft. Leonard Wood, Missouri, and from September to 
November 1953 he was assigned to medical training at Camp 
Pickett.  

In his June 1996 application for VA compensation benefits, 
the appellant listed two private physicians who knew facts 
about his claimed disabilities; he stated he saw one of the 
physicians in September 1957 and the other in November 1969.  
He also completed release authorizations for the same two 
private medical facilities where he previously claimed 
treatment after service; reported he received treatment 
during service at medical facilities associated with Ft. 
Leonard Wood; and he identified his employer, his sister-in-
law, and spouse as persons with information concerning his 
claimed disabilities.  In a February 1997 notice of 
disagreement, he said he was treated in service at service 
medical facilities in Europe and at Ft. Pickett, as well as 
at Ft. Leonard Wood, and after service at a VA medical 
facility. 

Lay statements are of record from the appellant's sister-in-
law and spouse.  In a February 1997 notice of disagreement, 
the appellant clarified his relationship with the physician 
he saw in September 1957.  He stated he "only talked with 
the Doctor about my conditions, because I did not have any 
money to pay the Doctor.  I decided that I would just come 
home and work on my condition and do the best that I could."  
Based on this statement, it does not appear that the private 
physician he consulted in 1957 would possess any evidence 
relevant to the claim.  In a July 1997 statement, the 
appellant said one of the private medical facilities that had 
treated him since service did not have records of such 
treatment, because the treatment occurred more than 25 years 
previously.  However, the record includes more recent 
clinical records from that medical facility as well clinical 
records from the other private medical facility at which the 
appellant claimed treatment, as well as statements and 
clinical records from the other private physician he 
identified.  

The remaining area of evidentiary development involves the 
service medical records.  Due to the destruction of the 
service medical records, developmental action focused on 
other sources of service medical information that might not 
have been associated with the appellant's personal service 
medical records.  The facts specified above indicate that the 
RO diligently pursued leads on the location of other sources 
of evidence.  On two occasions, the RO asked NPRC to conduct 
a search; in each case, NPRC was unsuccessful and asked for 
more specific information on the appellant's assignments that 
might lead it to sick call or morning reports, among other 
documentation.  Both via telephone and letter, the RO asked 
the appellant for more specific information of his unit 
assignments.  Unfortunately, he was unable to provide that 
information.  The DD Form 214 shows that his last unit 
assignment was the Medical Company of the 8th Infantry 
Regiment.  However, that information, while indicative of at 
least one unit, does not specify his units in 1953, during 
training, when he claims his back, leg, and hip disorders 
began.  

Records for veterans, such as the appellant, who were 
separated from the U.S. Army but who were not retired, are 
stored at NRPC.  The search requested by the VA, and the 
request to the appellant for clarifying information regarding 
his service, constituted a reasonable search for records 
pertaining to the veteran and his service.  Another action 
that might have yielded some information would be to obtain 
the appellant's service personnel records, which might show 
more specific information as to his unit assignments.  
However, even if that information were obtained, and in turn 
led to service medical records supporting the appellant's 
claim of some injury or symptomatology in service, other 
factors discussed in detail below prevent the Board from 
deciding these claims in the appellant's favor.  The RO's 
effort in search of other sources of service medical records 
was reasonable.  On appellate review, the Board sees no areas 
in which further development may be fruitful.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
medical competent evidence of a current disability; lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service; and competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

Factual Background

The documents of record show that the appellant has a current 
chronic low back disorder.  A variety of private clinical 
records and physician's statements show treatment for back 
complaints since the mid-1970s.  Moreover, in written 
statements and at his November 1998 hearing testimony, the 
appellant stated he injured his back in service.  These 
contentions are supported by the lay statements of his 
spouse, his sister-in-law, and a friend from service, each of 
whom said that the appellant had back trouble in service.  
The truthfulness of this evidence must be presumed when 
determining whether a claim is well grounded.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Thus, the record includes competent 
medical evidence of a current back disorder and lay evidence 
of incurrence in service.  The claim is well grounded only if 
the record also contains competent medical evidence of a link 
between the two.  

The available service medical records are limited to the 
March 1955 separation examination, which showed a normal 
spine on clinical evaluation.  

In a June 1970 letter (apparently part of a workers' 
compensation claim), it was noted that the appellant was 
treated for some disorder by a private physician.  That 
physician wrote, in May 1997, that the appellant "states 
that his back problem dates back to 1969 when I had put him 
in the hospital.  Unfortunately, we have no records to 
support this."  

The physician also noted that he saw the appellant in April 
1988 for a disability evaluation relative to a work-related 
injury in July 1986.  The record includes an April 1988 
report from that physician stating that the appellant was 
involved in a work-related accident when a car struck the bus 
he was driving.  He apparently continued work until July 
1986, thereafter receiving treatment.  As history, a 1969 
motor vehicle accident and a 1969 industrial accident were 
noted.  

A March 1990 private clinical record noted that the appellant 
"retired in 1957 because of back", and also "chronic back 
injury."  

A May 1993 private clinical record indicated that the 
appellant had a history of low back pain since 1969.  

In a May 1994 letter, a private physician wrote that the 
appellant had been under his care for a chronic back problem 
"for over a decade."  

A December 1995 private clinical record showed that the 
appellant fell that month from a ladder.  

In a lay statement, the appellant's sister-in-law stated that 
the appellant was still suffered with back problems as a 
result of his time in the military.  In another lay 
statement, the appellant's spouse argued that his back 
problems began during his service.  In a June 1997 lay 
statement, a friend of the appellant stated he remembered the 
appellant complaining of back pain in service.  

At his November 1998 hearing before the undersigned, the 
appellant stated that he sustained a lifting injury to his 
back in service.  He stated he was treated 3 or 4 times at a 
military medical facility, which he described as a dispensary 
at Ft. Leonard Wood.  He said he was pulled out of training 
for a day.  The appellant stated he re-injured his back at 
Camp Pickett during medical training; he sought medical 
attention at military medical facility that he described as a 
hospital and was taken off duty for two or three days.  He 
also reported that while in Europe during service he sought 
medical treatment for his back; his treatment included being 
taken off duty.  After his separation from service, the 
appellant said he sought treatment in 1955 to 1956 from two 
private physicians and was admitted to a hospital in 1957, 
from which he said records were not available.  He testified 
that prior to the 1969 motor vehicle injury, he was in 
traction, which may have been related to a work-related 
injury he suffered in 1969.  He also testified as to a July 
1986 incident wherein he injured his back riding in a motor 
vehicle, crossing railroad tracks. 

Analysis

The predominant evidence just cited points to motor vehicle 
and industrial accidents in 1969 as the beginning of the 
appellant's back disorder.  A June 1970 letter from his 
employer at that time regarding his workers' compensation 
claim for benefits, the May 1993 private clinical record, and 
the May 1997 private physician's statement all discuss the 
initial back symptoms as occurring in 1969 or 1970, many 
years after the appellant's service separation in 1955.  The 
May 1994 private physician's letter does not assist the 
appellant's claim; the physician there only said he had 
treated the appellant for over 10 years, which would place 
the onset of treatment during 1984 or during some unspecified 
period before 1984, some 29 years after separation from 
service.  Therefore, these clinical records and physician 
statements are not probative evidence to show a nexus between 
the back disorder and service because they do not tend to 
prove such a relationship.  

The May 1990 private clinical record included a notation that 
the appellant retired in 1957 due to his back.  This document 
would appear to support the appellant's claim, at least by 
inference placing the onset of his back problem to 1957, much 
closer to service than the evidence discussed in the 
paragraph above.  However, the appellant separated from 
service in 1955, two years earlier; therefore, even presuming 
its truthfulness the notation does not link a back disorder 
to active service.  In addition, this evidence represents 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner; it does 
not constitute competent medical evidence.  Such evidence 
cannot enjoy the presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76.  LeShore v. Brown, 
8 Vet. App. 406, 410 (1995).  Thus, to the extent that it 
based a finding on a recitation by the appellant of his own 
medical history, the information is not probative evidence as 
to etiology of the disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence.

Finally, the appellant presents in support of his claim his 
own testimony in November 1998 and three lay statements 
broadly alleging that his back disorder arose in service.  
Generally, statements prepared by lay persons, who are 
ostensibly untrained in medicine, cannot constitute competent 
medical evidence to render a claim well grounded.  A layman 
can certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a lay witness to offer 
such evidence is different from the capability of a lay 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education may 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
appellant's spouse, sister-in-law, or friend from service 
possess this requisite medical expertise.  As such, their 
assertions of such a relationship do not rise to the level of 
competent medical evidence required to show a link to 
service.  

The record documents competent medical evidence of a current 
back disorder and lay evidence of a back injury in service.  
It does not, though, include competent medical evidence of a 
link or nexus between the current back disorder and service.  
As the claim is not well grounded, the VA is under no duty to 
assist the appelant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The appellant's representative argued that, because the 
service medical records are missing, VA has a heightened 
obligation to employ the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gaines v. West, 11 
Vet. App. 353, 359 (1998); O'Hare, 1 Vet. App. at 367.  While 
the appellant's testimony and the lay statements, must be 
presumed truthful for purposes of determining whether the 
claim is well grounded, that does not replace the appellant's 
burden to submit competent medical evidence satisfying the 
third element of the well-grounded analysis.  The record does 
not contain competent medical evidence suggesting a link, 
nexus or relationship between the current back disorder and 
service.  To the contrary, the competent medical evidence of 
record (excluding the March 1990 clinical record's unenhanced 
reference to retirement in 1957 due to a back disorder) 
specifically identifies the 1969 motor vehicle and industrial 
accidents as the start of his back disorder.  This 
evidentiary record does not represent an approximate balance 
of positive and negative evidence required for application of 
the benefit-of-the-doubt rule.  

Other Considerations

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the April 1997 statement of the case and the May 1997, 
August 1997, September 1997, and February 1998 supplemental 
statements of the case in which the appellant was informed 
that the reason for the denial of the claim was the lack of 
evidence showing a link between the current back disorder and 
service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.



ORDER

Entitlement to service connection for a back disorder is 
denied.  


REMAND

As noted in the Introduction, by October 1994 rating 
decision, the RO denied the appellant's claim for service 
connection for bilateral leg and right hip disorders.  The 
appellant was informed of that decision via an October 1994 
letter from the RO; enclosed with that letter was a VA Form 
4107, Notice of Procedural and Appellate Rights, which set 
for his right to file a notice of disagreement within one 
year of the date of this notification.  The record does not 
show that he filed a notice of disagreement with the October 
1994 decision.  Thus, that decision is final and ordinarily 
may not be reopened.  See 38 U.S.C.A. 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

The exception to the finality rule is where the appellant 
submits new and material evidence with respect to the now 
final claim.  In that case, the claim will be reopened and 
adjudicated upon the merits.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995); Evans v. 
Brown, 9 Vet. App. 273, 285 (1996); Manio v. Derwinski, 1 
Vet. App. 140, 143 (1991).  See also Stanton v. Brown, 5 Vet. 
App. 563, 566-7 (1993) and cases cited therein; Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); Jones v. Derwinski, 1 
Vet. App. 210, 215 (1991). 

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) fundamentally altered the analytical process applied 
by VA and the U.S. Court of Veterans Appeals (Court) to 
claims seeking to reopen previously denied and final claims.  
Prior to Hodge, the Court required, before reopening, that 
there be new evidence "probative" of the issues at hand, 
which presented a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (citing Chisholm v. 
Secretary of Health and Human Services, 717 F.Supp. 366, 367 
(W.D. Penn. 1989) (involving a determination of the Social 
Security Administration)).  

The Federal Circuit in Hodge determined that the Court-
imposed third element of that analysis was an improper 
interpretation of 38 C.F.R. § 3.156(a).  Hodge, 155 F.3d at 
1360.  The Court, in subsequent decisions, has interpreted 
the Hodge decision as overruling Colvin's definition of 
material evidence as constituting probative evidence.  See 
Henderson v. West, No. 95-310, slip op. at 15-16 (U.S. Vet. 
App. Nov. 10, 1998).  See also Fossie v. West, 12 Vet. App. 
1, 4-5 (1998).   

Due to these changes in the analysis of whether the appellant 
has presented new and material evidence, the Board cannot 
address in its decision a question that has not been 
addressed by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  As such, the claim will be remanded for adjudication 
in light of these changes.  The appellant will not be 
prejudiced in this case by consideration of the claim under 
the post-Hodge decisions of the Court, as such changes are 
more favorable to him than the prior holdings of the Court.  
The Board cannot identify any harm to the appellant caused by 
such consideration.  

In addition to these due process considerations, the Board 
notes that VA has a duty to assist the appellant in the 
development of facts pertinent to his appeal.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103.  This duty includes obtaining 
outstanding medical records.  Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1991).  In cases involving the initial 
determination of whether the appellant has submitted new and 
material evidence, the duty to assist includes completing all 
development indicated by the evidence prior to determining 
whether new and material evidence has been submitted.  Ivey 
v. Derwinski, 2 Vet. App. 320, 322 (1992).  

The appellant alleges treatment for his claimed disorders 
during basic and medical training courses, and it appears 
that service medical facility records in the care of NPRC may 
shed light on this allegations.  NPRC has informed the RO 
that it cannot conduct a meaningful search of such records 
without additional information as to the appellant's unit 
assignments.  The appellant has indicated he cannot remember 
his specific unit assignments.  Therefore, the RO should 
attempt to obtain the appellant's unit assignment history 
from his service personnel records and, if possible, have 
NPRC again conduct a search for relevant service medical 
records.  

The case is REMANDED for the following development:

1.  The RO should contact the appropriate 
service department through official 
channels and obtain a copy of the 
appellant's service personnel records, 
including his DA Form 20, which hopefully 
will identify each of his unit 
assignments during active service.  All 
documents obtained should be associated 
with the claims file.  

2.  If the documentation obtained in the 
paragraph above provides more specific 
identification of the appellant's unit 
assignments, this information should then 
be forwarded to NPRC for a thorough 
search of available records that may 
support the appellant's claim.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and readjudicate the claim based on the decisions of the 
Federal Circuit and the Court.  If any benefit sought on 
appeal, for which a notice of disagreement has been filed, 
remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case and given 
the opportunity to respond.  Thereafter, the case should be 
returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

We have enclosed a copy of the Board of Veterans' Appeals 
(BVA) decision in your appeal.  This is the final decision 
for all issues either allowed, denied, or dismissed by the 
BVA in the "Order" section of the decision.  A "remand" 
section may follow the "Order," but a remand is not a final 
decision.  The advice below only applies to issues that were 
allowed, denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the 
outcome of your appeal.  We will return your file to your 
local VA office to implement the BVA's decision.  If you are 
not satisfied with the BVA's decision on any or all of the 
issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a "motion" 
asking the BVA to reconsider its decision by writing a letter 
to the BVA showing why you believe that the BVA committed an 
obvious error of fact or law in its decision in your appeal, 
or showing that new and material military service records 
have been discovered that are applicable to your appeal.  If 
the BVA decided more than one issue, be sure to tell us which 
issues you want reconsidered.  Address your letter to:  
Director, Administrative Service (014), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  There 
is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  
If this BVA decision follows a Notice of Disagreement filed 
on or after November 18, 1988, you have the right to appeal 
it to the United States Court of Veterans Appeals (the 
Court).  A Notice of Appeal must be filed with the Court 
within 120 days from the date of mailing of the notice of the 
BVA's decision.  The date of mailing is the date that appears 
on the face of the enclosed BVA decision.  The Court's 
address is:  The United States Court of Veterans Appeals, 625 
Indiana Avenue, NW, Suite 900, Washington, DC 20004.  You may 
obtain information about the form of the Notice of Appeal, 
the procedure by which you may file your Notice of Appeal 
with the Court, the filing fee, and other matters covered by 
the Court's rules directly from the Court.  You must also 
mail a copy of the Notice of Appeal to the VA General Counsel 
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal 
you must file with the Court.  Filing a copy of your Notice 
of Appeal with the General Counsel, the Board, or any other 
VA office WILL NOT protect your right of appeal to the Court.
(3)  Reopening your claim:  While it would not affect this 
BVA decision, you can also ask your local VA Regional Office 
to reopen your claim.  To be successful in reopening your 
claim, you must submit new and material evidence to that 
office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, 
but filing a concurrent Notice of Appeal with the Court and a 
motion for reconsideration with the Board may delay your case 
because of jurisdictional conflicts.  You will still have 
time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion 
promptly.  The Court has held that if we receive your motion 
for reconsideration within 120 days from the date we mailed 
you the enclosed decision you will still be able to file a 
Notice of Appeal with the Court within a period of 120 days 
from the date that the Board mails you either notice that it 
has denied your motion or notice of its decision on 
reconsideration.  If you file a Notice of Appeal with the 
Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without 
the Court's permission.
Representation before VA:  You may represent yourself in your 
claim before VA, including the BVA, or you may appoint 
someone to represent you.  You may appoint an accredited 
representative of an organization recognized by VA (a 
"service organization"), or another individual whom you 
choose, to represent you in your claim.  These persons may 
not charge you to represent you.  In the alternative, you may 
appoint an attorney-at-law or a VA accredited agent to 
represent you.  These persons may charge you a fee for their 
services under the following circumstances:  (1) you filed a 
notice of disagreement with respect to the claim on or after 
November 18, 1988; (2) a final BVA decision was subsequently 
issued with respect to that claim; and (3) you retained the 
attorney or accredited agent to represent you within one year 
from the date of the final BVA decision on that claim.  An 
attorney or agent can charge a reasonable fee without meeting 
these requirements for services provided after October 9, 
1992, in connection with a proceeding in a case arising out 
of a loan made, guaranteed, or insured under Chapter 37 of 
title 38, United States Code.  In all VA cases, a copy of any 
fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel 
(01C), Board of Veterans' Appeals, 810 Vermont Avenue, NW, 
Washington, DC 20420.  The BVA may review the fee agreement 
for reasonableness on its own motion, or you or your attorney 
or accredited agent may file a motion for the BVA to review 
the fee agreement for reasonableness at the same address at 
which the agreement was filed.
Representation before the Court:  Information about 
representation before the Court may be obtained by writing 
directly to the Court.  Upon request, the Court will provide 
you with a state-by-state listing of persons admitted to 
practice before the Court who have indicated their 
availability to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597


- 13 -


- 2 -


